DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick de la Pena on 08/03/2022.

The application has been amended as follows:
Claim 1, is amended to clarify that both bottom flaps are folded by the folding mechanism, such that the amended claim reads as follows:
--A box assembly device configured to assemble a box material having four side boards continuously provided via score lines, bottom boards provided to lower sides of a pair of side boards opposing to each other among the four side boards, and bottom flaps provided to lower sides of the other pair of side boards, the box assembly device comprising: 
a robot body having a holding mechanism configured to hold the box material, a folding mechanism configured to fold the bottom flaps of the box material inside, and a robotic arm to which the holding mechanism and the folding mechanism are attached; 
a control device configured to control operation of the robot body; 
a first jig fixedly installed; and 
a second jig fixedly installed to oppose the first jig, wherein: 
while the holding mechanism holding the box material in a state where the box material is formed into a cylindrical shape from a folded state, the holding mechanism causes one of the bottom boards to contact the first jig to fold the bottom board inside, 
the folding mechanism folds the s inside to overlap with the one of the bottom boards, and 
the holding mechanism causes the other bottom board to contact the second jig while holding the box material and folds the other bottom board inside to overlap with the s to engage the bottom boards with each other.—

Claim 3, is amended to clarify that both bottom flaps are folded by the folding mechanism, such that the amended claim reads as follows:
-- The box assembly device of claim 1, wherein the folding mechanism includes: 
a base part; 
a supporting part provided to the base part and configured to support the box material formed into in the cylindrical shape; and 
a first bending part configured to fold the bottom flaps of the box material supported by the supporting part inside.--

Claim 4, is amended to clarify that both bottom flaps are folded by the folding mechanism, such that the amended claim reads as follows:
-- A box assembly device configured to assemble a box material having four side boards continuously provided via score lines, bottom boards provided to lower sides of a pair of side boards opposing to each other among the four side boards, and bottom flaps provided to lower sides of the other pair of side boards, the box assembly device comprising: 
a robot body having a holding mechanism configured to hold the box material, a folding mechanism configured to fold the bottom flaps of the box material inside, and a robotic arm to which the holding mechanism and the folding mechanism are attached; 
a control device configured to control operation of the robot body; 
a first jig fixedly installed; 
a second jig fixedly installed to oppose the first jig; and -3-Application No. 16/767,241
a blow mechanism fixedly installed between the first jig and the second jig and configured to blow air, wherein: 
while the holding mechanism holding the box material in a state where the box material is formed into a cylindrical shape from a folded state, the holding mechanism causes one of the bottom boards to contact the first jig to fold the bottom board inside, 
the folding mechanism folds the s inside to overlap with the one of the bottom boards, 
the holding mechanism causes the other bottom board to contact the second jig while holding the box material and folds the other bottom board inside to overlap with the s to engage the bottom boards with each other, 
the blow mechanism blows air to each of the bottom flaps of the box material located above a space between the first jig and the second jig to spread the respective bottom flap outside, and 
while the holding mechanism holds the box material of which the bottom flap is spread outside, the holding mechanism causes one of the bottom boards to contact the first jig and folds the bottom board inside.--

Claim 5, is amended to clarify that both bottom flaps are folded by the folding mechanism, such that the amended claim reads as follows:
-- A method of assembling a box by a box assembly device configured to assemble the box from a box material having four side boards continuously provided via score lines, bottom boards provided to lower sides of a pair of side boards opposing to each other among the four side boards, and bottom flaps provided to lower sides of the other pair of side boards, the box assembly device including: 
a robot body having a holding mechanism configured to hold the box material, a folding mechanism configured to fold the bottom flaps of the box material inside, and a robotic arm to which the holding mechanism and the folding mechanism are attached; -4-Application No. 16/767,241
a control device configured to control operation of the robot body; 
a first jig fixedly installed; and 
a second jig fixedly installed to oppose the first jig, 
the method of assembling the box comprising the steps of: 
while holding, by the holding mechanism, the box material in a state where the box material is formed into a cylindrical shape from a folded state, causing one of the bottom boards to contact the first jig and folding the bottom board inside; 
folding, by the folding mechanism, the s inside to overlap with the one of the bottom boards; and 
causing, by the holding mechanism, the other bottom board to contact the second jig while holding the box material, and folding the other bottom board inside and upwardly to overlap with the s to engage the bottom boards with each other.--

Allowable Subject Matter
Claims 1 - 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 4, 5, 6, 7, and 8, the prior art fails to disclose or make obvious the claimed combination including the following features:
Akama (US 2014/0179501 A1) teaches a robotic system (see Fig 1) including a robot body with a holding mechanism (#2) located on a robotic arm (#12) of the robot body, wherein the holding mechanism is configured to grasp a folded cardboard blank (Fig 5), erect the blank into an open cardboard blank (Fig 6), and manipulate the opened cardboard blank such that the bottom boards are folded via a jig (#4/#41) and the bottom flaps are folded via a folding mechanism (#51/#52). However, Akama does not specifically teach that the folding mechanism is attached to the robotic arm, or that the bottom boards/flaps are folded such that a first board is folded via contact with the first jig, the bottom flaps are folded via the folding mechanism, and a second board is folded via contact with the second jig, as is claimed in the independent claims.
Hansen (US 2016/0229571 A1), similar to Akama above, teaches a robotic system for constructing an opened and folded box from a blank (see abstract & Figs 7-13). However, Hansen does not specifically teach that the folding mechanism is attached to the robotic arm, or that the bottom boards/flaps are folded such that a first board is folded via contact with the first jig, the bottom flaps are folded via the folding mechanism, and a second board is folded via contact with the second jig, as is claimed in the independent claims.
Shingu (JP 2014231146A) & Ono (JP 2014121813A) teach structures or systems to perform various folding operations for folding bottom boards and flaps of an opened cardboard box, but do not cure the deficiencies of Akama and Hansen to teach the claimed elements of the independent claims.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-3, they are allowed as depending from claim 1, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        	
--